Title: To George Washington from Thomas McKean, 13 March 1778
From: McKean, Thomas
To: Washington, George

 

Sir,
Lancaster [Pa.] March 13th 1778.

There are two persons, named Hugh Hugh and Stephen McPherson, confined in the Goal of Lancaster county for uttering counterfeit continental paper bills of credit knowing them to be counterfeit, who, by their Counsel, have applied to me to procure them a flag to General Howe to request he would send certain Reuben Green, James Treat, Inglebud Mince and Thomas Dixon, whom they alledge to be witnesses on their behalf, and persons who can exculpate them from the charge, to Lancaster on the seventh day of April next, at which time & place they are to take their trial at a Court of Oyer & Terminer & General Goal Delivery to be held there. As I know no way that this can be done but thro’ your Excellency, you will act therein as you shall judge expedient & proper. I should be glad if their request was granted, as it would afford great pleasure to the Judges if these Prisoners or any others could make their Innocence appear. Your Answer in convenient time will oblige, Sir, Your most obedient and most humble servant

Tho. McKean

